                                                                       1



 1                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
 2                           WESTERN DIVISION

 3   ANTHONY NUNES, JR.,                           )
     ANTHONY NUNES III,                            )
 4   AND NUSTAR FARMS, LLC,                        )
                                                   )
 5                   Plaintiffs,                   )
                                                   )
 6        VS.                                      )    20-CV-4003
                                                   )
 7   RYAN LIZZA AND HEARST MAGAZINE                )
     MEDIA, INC.,                                  )
 8                                                 )
                     Defendants.                   )
 9

10

11                                 * * * * *

12

13                      TELEPHONIC MOTION HEARING,

14               HELD BEFORE THE HON. MARK A. ROBERTS,

15   on the 11th day of June, 2021, at 111 Seventh Avenue

16   S.E., Cedar Rapids, Iowa, commencing at 1:59 p.m., and

17   transcribed from an audio recording by Patrice A. Murray,

18   Certified Shorthand Reporter.

19

20   Transcript Ordered: 6/11/21
     Transcript Completed: 6/14/21
21

22

23                  Patrice A. Murray, CSR, RMR, FCRR
                              Court Reporter
24                             PO Box 10541
                         Cedar Rapids, Iowa 52410
25                     PAMurrayReporting@gmail.com
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 1 of 41
                                                                       2



 1                               APPEARANCES:

 2   ATTORNEY STEVEN SCOTT BISS, Law Office of Steven S. Biss,
     300 West Main Street, Suite 102, Charlottesville,
 3   Virginia 22903, appeared on behalf of the Plaintiffs.

 4   ATTORNEYS NATHANIEL S. BOYER, JONATHAN R. DONNELLAN,
     NINA N. SHAH, AND RAVI V. SITWALA, The Hearst
 5   Corporation, 300 West 57th Street, 40th Floor, New York,
     New York 10019, appeared on behalf of the Defendants.
 6
     ATTORNEYS MICHAEL A. GIUDICESSI AND NICHOLAS A.
 7   KLINEFELDT, Faegre Drinker Biddle & Reath, 801 Grand
     Avenue, 33rd Floor, Des Moines, Iowa 50309, appeared on
 8   behalf of the Defendants.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 2 of 41
                                                                            3



 1         (The following transcript was prepared from an audio

 2   recording.)

 3                                * * * * *

 4         (The following proceedings were held in the chambers

 5   of the Hon. Mark A. Roberts.)

 6               THE COURT:      Good afternoon.      The matter before

 7   the Court is Nunes, et al., versus Lizza, et al., Number

 8   20-CV-4003.

 9         I understand, Mr. Biss, you are here for the

10   plaintiffs?

11               MR. BISS:     Yes, sir.

12               THE COURT:      And for the defendants, I

13   understand we have Mr. Donnellan, Mr. Giudicessi,

14   Mr. Boyer, Mr. Klinefeldt, and Ms. Shah.             Did I miss

15   anybody?

16               MR. SITWALA:      Yes, Your Honor.       This is Ravi

17   Sitwala, also for defendants.

18               THE COURT:      Welcome, Mr. Sitwala.

19         Anybody else?

20               MR. SITWALA:      Thank you.

21               THE COURT:      Okay.    So I know we have a lot on

22   our agenda, and I'm actually needing to leave.               There's

23   going to be an initial appearance for a gentleman who was

24   involved in activities in Washington, D.C., on

25   January 6th that I need to go meet with at 3:00 for the
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 3 of 41
                                                                             4



 1   first time, so I need to leave before that.

 2         What I have in front of me is the prayer from

 3   document 103, plaintiffs' pleading that has their prayer,

 4   that has various items they're seeking in relief, and

 5   that's what I am intending to sort of use as my -- my

 6   checklist just so I make sure I don't miss any of the

 7   things that we need to visit about this afternoon.                So

 8   I'm going to let the parties know, I have read

 9   everything, I've been through it all, and, in fact, I've

10   been thinking about the dilemmas this case presents quite

11   regularly and persistently, since we seem to meet fairly

12   regularly.

13         The first item in the prayer from the plaintiffs is

14   compelling the NuStar employee deponents to comply with

15   the subpoenas duces tecum and produce the requested

16   identification documents at their depositions.               And from

17   the defendants' reply, I get the sense that the

18   defendants are in agreement that they should and are

19   willing and will provide anything that they do have,

20   although Mr. Biss represents that he's not sure how much

21   they may have; because some of them have been here for a

22   number of years, they might have -- not have original

23   documents.     So I guess it's more of my concern that,

24   given the state of counsel for these people and the

25   language barriers, et cetera, that it be conveyed to
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 4 of 41
                                                                         5



 1   these people in advance of their depositions what is

 2   really being required of them, that they are to bring all

 3   of these requested identification documents to their

 4   deposition if they have them, that they are to make a

 5   thorough inspection of every place they think they might

 6   be before they get to the deposition.            And then when they

 7   get there, that they can expect to be asked, "Did you

 8   look for them, and is this all you found?"

 9           And I don't know who's going to convey that to them.

10   Mr. Biss, I assume that might be part of one of your

11   duties, but it might also be part of counsel for these

12   people that we'll discuss here in a minute.              Is there

13   anything we -- else we need to talk about, about the

14   responses to the subpoenas duces tecum in terms of

15   production of documents?

16                MR. BOYER:     Your Honor, this is Mr. Boyer for

17   defendants.     I just -- a point of clarification, and I'm

18   almost positive these are the exact words the Court had

19   in mind.    I think you might have mixed up the parties in

20   which you were saying we're here on.            This is the

21   defendants' motion.       We were the ones who had filed the

22   prayer, but I think that's exactly what you meant, but I

23   just wanted to make sure we were all on the same page

24   here.

25                THE COURT:     Yeah, I do apologize.        I get enough
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 5 of 41
                                                                              6



 1   plaintiffs and defendants through here, that it's

 2   surprising I don't make that mistake more often.                  But,

 3   yes, I do mean the prayer by Mr. Lizza and Hearst, is

 4   what I'm going through here.          And I assume it's

 5   Mr. Biss's side or perhaps their attorney who will be

 6   conveying to these employees the need to bring these

 7   items.

 8         So let's talk about the next one, directing

 9   plaintiffs' counsel, including Mr. Biss and Mr. Feller,

10   to comply with the Federal Rules of Civil Procedure and

11   Iowa Rules of Professional Conduct with respect to the

12   depositions in this case.         I'm just going to cut to the

13   chase on this.      It's not the worst conduct I've seen in a

14   deposition, Mr. Biss, but it's -- it's not helpful to me,

15   to the court reporter, or to making a good record, to do

16   things other than assert the basis of your objection.

17   You know, just asserting form of the question -- that's

18   another issue, but it doesn't always help.              I'm going to

19   ask you to endeavor in the future to avoid speaking

20   depositions [sic].       Like I tried to put before everybody,

21   what I thought was somewhat humorously, before was

22   pretend it's a courtroom, you know.            Kind of assume that

23   I'm there in the courtroom when you are making a long

24   speaking objection, and know that I'm going to tell you

25   to stop it if I hear it.         So I get that there are reasons
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 6 of 41
                                                                        7



 1   that people feel heated or animated, but let's try to do

 2   everything we can to be as professional and just get to

 3   the nub of this.

 4         I guess, another layer of this is, this is a

 5   difficult -- this is a difficult position for those

 6   employees to be in.       Whether they've committed a crime or

 7   done something illegal with respect to their immigration

 8   status, these aren't sophisticated people who understand

 9   the American legal system.         They don't want to be in

10   front of judges, juries, lawyers, and court reporters,

11   and interpreters, and it -- it doesn't -- it's not

12   conducive -- and we'll talk more about that later

13   perhaps, but it's not really conducive to getting these

14   depositions completed to have the attorney, particularly

15   for their employer, reacting negatively to -- you know,

16   you're kind of cluing them in to what you want them to

17   do, and there's enough pressure in this circumstance that

18   we don't really need that.         And I think that's all I'm

19   going to say about the deposition conduct.               I think

20   everybody gets the point.         And everybody should follow

21   the Federal Rules of Civil Procedure.            Okay.

22         So the -- here's the $64,000 question, if anybody

23   remembers old game shows, appointing independent counsel

24   to represent the employee deponents at their depositions,

25   I've made inquiry of our clerk's office here, and we do
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 7 of 41
                                                                           8



 1   have a CJA panel that when someone is facing potential

 2   criminal liability, that is a possibility for me to do.

 3   However, I understand that in this circumstance, that

 4   Mr. Biss, or perhaps it's the Nuneses, have arranged to

 5   have another lawyer or lawyers appear on behalf of these

 6   witnesses.     Is that the case, Mr. Biss?

 7                MR. BISS:    Yes, sir, it is.

 8                THE COURT:     All right.     Who is it that you've

 9   arranged to have appear?

10                MR. BISS:    I know her name is Jennifer.            I

11   don't know her full name, but I was involved in engaging

12   her; but NuStar engaged her, so she -- and she is

13   available.

14                THE COURT:     What do you mean that she is

15   available?     For us to talk to now or just available for

16   any of these depositions?

17                MR. BISS:    She's available for the depositions,

18   whenever they are scheduled.

19                THE COURT:     Okay.    I'd like you to figure out

20   who that person is and notify the Court and notify

21   opposing counsel of that today.          I know you expressed

22   some concern that whoever would be designated to

23   represent these defendants would be -- I don't know if

24   you used the word "harassed," but I don't -- encouraged

25   to assert their Fifth Amendment rights, and I don't think
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 8 of 41
                                                                            9



 1   there's -- I'm not worried about Iowa lawyers who are

 2   admitted to the bar being able to vigorously assert their

 3   clients' rights.      I think if I were in Jennifer's

 4   position and someone who knew a lot more about the

 5   underlying case -- whether it was you, Mr. Biss, or

 6   someone from the defendants who knew more about the

 7   underlying documents and the potential jeopardy my

 8   clients might face -- was calling me to talk to me about

 9   that, I'm not sure I would consider that harassment.              It

10   might be somewhat welcome so that I can accurately -- I

11   mean, effectively defend my clients in their depositions.

12   So that's not a worry that I have.

13         I guess another worry that someone might have and

14   I -- I obviously don't know who Jennifer is, but if she's

15   admitted to practice in Iowa courts and in federal court,

16   she certainly understands that she's governed by the Iowa

17   Rules of Professional Conduct, including Rule 32:1.8(f),

18   which provides that a lawyer shall not accept

19   compensation for representing a client from one other

20   than the client unless, (1), the client gives informed

21   consent; (2), there is no interference with the lawyer's

22   independence of professional judgment or with the

23   client-lawyer relationship; and, (3), information

24   relating to the representation of a client is protected

25   as required by 32:1.6.        I assume the lawyers on this call
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 9 of 41
                                                                         10



 1   know about this, as will Jennifer, and she will be able

 2   to do her job to assert the Fifth Amendment as she sees

 3   fit on behalf of her clients.           If it seems like that's

 4   not the case or she feels like she is being threatened or

 5   pressured by either party to do something, I'm sure

 6   she'll make that known after she's met with her -- met

 7   with her clients.       So at this point, I'm not appointing

 8   independent counsel to represent the employee deponents.

 9   That is a possibility, if this doesn't straighten up,

10   this deposition situation.

11         Part 4 of this says, given the extraordinary

12   circumstances and threat of a violation of the witnesses'

13   Fifth Amendment rights or the possibility of false

14   testimony being provided, providing court supervision of

15   the employee depositions as follows:             Location and time,

16   to be held at a location identified.             I assume these are

17   still going to be held at that law office in Sibley, as

18   they were originally planned.

19         Is that right, Mr. Boyer?

20                MR. BOYER:     That is correct.       We will make

21   arrangements for them to take place at the location

22   there.

23         I apologize, I tried to stay on point.              On point 3,

24   we are -- I must note, defendants' concern -- I

25   appreciate, of course, Your Honor's point that you expect
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 10 of 41
                                                                         11



 1   Iowa lawyers to conduct themselves in accordance with the

 2   applicable rules.       I am concerned that we're going to see

 3   this play -- play out again.          I mean, we -- there was --

 4   there was a competent counsel once.            That counsel, very

 5   tellingly, over plaintiffs' claim that that person was

 6   fired -- that counsel was fired by the first witness, was

 7   then never offered for any other witness, so I am -- I am

 8   concerned, significantly so, that a -- an independent

 9   counsel, somebody who is retained, is going to be getting

10   a message from plaintiffs to be -- that's to the extent

11   of, you know, the advice that needs to be given and, you

12   know, what ultimately needs to be put on the record here,

13   and if it doesn't come out the way (indiscernible audio),

14   then that lawyer's ultimately not going to be sticking

15   around very much longer either.

16                THE COURT:     Okay.    And I appreciate your

17   concern, Mr. Boyer.        I can see it possibly playing out

18   this way.     I did -- and I expressed this before when I

19   heard about former counsel from BrownWinick, who left

20   after the two-hour hiatus during those depositions, after

21   there had been an attempt to assert the Fifth Amendment

22   privilege, that he's out of this, that -- that is

23   troubling, and it would be even more troubling if this

24   new lawyer is similarly cowed or fired.              I think if

25   that's the case and we can't rely on counsel that's
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 11 of 41
                                                                          12



 1   independent in this manner, then I can find counsel that

 2   I'm confident are independent, because we have counsel on

 3   our CJA -- Criminal Justice Act -- panel in the Northern

 4   District of Iowa, that if someone's in criminal jeopardy,

 5   I can appoint them to people who request it.               I think

 6   there's going to be practically some challenges for me,

 7   but I'm willing to do it.          If I have to go out to a

 8   courtroom -- well, I'm sorry, a conference room in Sibley

 9   and meet with each of these individual deponents, because

10   I think dragging them to a courthouse would be

11   counterproductive for a lot of reasons -- but meet with

12   them and an interpreter ex parte and explain to them, you

13   know, what they're in and why I'm willing to appoint them

14   a lawyer if they want one and what that's going to mean,

15   I can do that and I will do it.           But I'm hoping that, you

16   know, what happened at the last depositions doesn't

17   happen, and this lawyer understands -- and I'm willing to

18   convey it to her ex parte if need be -- that, you know,

19   it's her job to represent people who are potentially --

20   and I'm not saying they are, Mr. Biss, because I know

21   you've represented to me these people want to testify and

22   they're not worried about it -- but that's what this

23   process gets, is some confidence that those people when

24   they do testify, you know, if they testify and they say

25   things, that you and I and everybody can sleep at night
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 12 of 41
                                                                           13



 1   that they did that with good counsel that's independent,

 2   that they weren't placing themselves in legal jeopardy.

 3   I think that's hopefully something we're all trying to

 4   accomplish here.       And that's why I'm doing it this way.

 5   But I can -- there are other gears that I can put in

 6   motion if need be, and I'm willing to do it, but let's

 7   try to do it this way.

 8                MR. KLINEFELDT:       Your Honor, this is Nick

 9   Klinefeldt.      If I may add a point to that.

10                THE COURT:     Please do.

11                MR. KLINEFELDT:       I wanted to put out another

12   idea as well in terms of kind of a middle ground here,

13   and that would be as follows.           We fully understand and

14   expect that this new -- Jennifer will abide by the Iowa

15   ethical rules and do her very best job to be independent,

16   but I think there's another concern here, and that is

17   having counsel that is experienced and knowledgeable in

18   this area.     As the Court's already indicated, that

19   typically when this kind of thing would occur, in a

20   trial, for example, the Court wouldn't -- the Court

21   wouldn't just appoint anybody.           They would appoint

22   somebody from the Criminal Justice Act.              And I know how

23   important that is, because I'm a member of the Southern

24   District of Iowa Criminal Justice Act panel.               You have to

25   be vetted by the Court, you have to fill out
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 13 of 41
                                                                        14



 1   applications, and the Court has to be comfortable that

 2   you have the requisite federal criminal experience to

 3   adequately advise your client.           And here, when it comes

 4   to Fifth Amendment issues, this is something that I've

 5   built part of a 20-year career on.            It can be a very

 6   complex situation, to not only understand the criminal

 7   statute, to understand your client's potential exposure,

 8   but also the process for asserting the Fifth Amendment,

 9   which was not followed here, as well as the scope of the

10   protection afforded by the Fifth Amendment, which is

11   often disputed.       And it's not just as simple as one or

12   two questions.      It can be much, much broader in terms of

13   what protections somebody is afforded under their Fifth

14   Amendment rights.       And we would request in that regard

15   that if -- if Jennifer is allowed to be counsel for

16   employees, that the Court, you know, have a conference or

17   a hearing to kind of, you know, vet and make sure that

18   she's going to be equipped, not just based on her

19   experience to represent these individuals, but also in

20   terms of, as the Court indicated, you know, she has the

21   requisite discovery and everything else to be able to

22   adequately do her job.         Because if that doesn't happen,

23   we are back in front of Your Honor, then we would have

24   already had made, for lack of a better term, a mess on

25   the record that may be difficult to correct.
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 14 of 41
                                                                               15



 1                THE COURT:     Okay.

 2                MR. KLINEFELDT:        And so that would be the only

 3   additional request we would make, Your Honor.

 4                THE COURT:     Well, I think it's more complicated

 5   than that, Mr. Klinefeldt, for a couple reasons.                   One

 6   being, in addition to my confidence in Iowa lawyers,

 7   knowing their ethical responsibilities with respect to

 8   conflicts of interest, I think they also have -- they

 9   know their ethical responsibilities with respect to

10   competence.      And if they're not competent in a certain

11   area, they have to associate with someone who is.                   And

12   I'm hopeful that Jennifer "unknown name" is a person who

13   realizes her ethical responsibilities in both of those

14   venues.

15         Also, people in criminal matters, they have a right

16   to pick their own attorneys, right?            And I don't know

17   that these people don't want Jennifer to represent them.

18   I see people every day who make bad decisions about --

19   well, not every day because we have lots of really good

20   lawyers in the criminal bar here, but occasionally I see

21   people who pick a worse attorney than one who would be

22   appointed for them perhaps, but that's their right too.

23   And, you know, one of the reasons that I would perhaps

24   need to make inquiry of these deponents on my own is, you

25   know, I don't know that they -- that they want attorneys
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 15 of 41
                                                                        16



 1   appointed for them.        So I guess I'm not -- I appreciate

 2   your concern, but I'm not willing -- ready at this point

 3   to make that step.        And whoever is working -- talks to

 4   Jennifer -- and I assume you all will.             Once Mr. Biss has

 5   identified her, I'm sure Mr. Biss will visit with her and

 6   let her know that he's not intending to pressure her one

 7   way or the other, and that the plaintiffs don't want to

 8   pressure her one way or the other, to do what she thinks

 9   is right for her clients, and explain probably from their

10   perspective what the documents show or don't and what

11   might be the pitfalls, and she'll probably take that as

12   useful information; and similarly, a friendly call from

13   you, Mr. Klinefeldt, perhaps in the very tone you shared

14   today, about the potential pitfalls of representing

15   people in this area and your views on, you know, what the

16   jeopardy out there is for these various witnesses, may be

17   welcome for her as she, you know, both prepares to attend

18   those depositions and assesses potential conflicts and

19   whether there's a Fifth Amendment right.              And her

20   knowing, as I'm making clear today, that if she feels

21   that there is pressure one way or the other or some other

22   concern that she would like to bring to my attention

23   ex parte, I am inviting her to make that ex parte

24   communication.      I'll certainly keep a sealed record of

25   it.
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 16 of 41
                                                                               17



 1                MR. KLINEFELDT:        Okay, thank you, Your Honor.

 2                THE COURT:     Okay.     So I guess that gets us to

 3   paragraph C.      Materials provided to new counsel:               That

 4   discovery regarding the NuStar employees be provided to

 5   their new counsel and that this motion and any responses,

 6   hearings, or orders regarding this motion be shared with

 7   counsel for the NuStar employees.            And, reviewing your

 8   response, Mr. Biss, perhaps I missed it, but is there an

 9   objection to that?

10                MR. BISS:     Well, Judge, my response is, I don't

11   know what they're talking about.            We have produced 5,000

12   pages of documents in discovery.            And one of the things

13   that -- and, Judge, I -- I disagree with Mr. Boyer and

14   Mr. Klinefeldt.       One of the things that they're going to

15   try to do is put pressure on this lawyer.              They're going

16   to bombard her with a ton of questions and they're going

17   to, you know, again, intimidate her into -- into either

18   making a decision not to do this, in which case then

19   they're going to come back to court and ask you to

20   appoint independent counsel, that -- that -- I'm afraid

21   that's what's going to happen.           So materials -- what

22   materials does she -- does she need?             I mean, I think

23   that's up to her.       I -- you know, at this point in time,

24   she hasn't even met with -- with any of the employees, so

25   if she needs some materials, you know, again, I'm not
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 17 of 41
                                                                             18



 1   sure what she would need.          I don't know how to really

 2   respond to it, but I certainly don't feel like it would

 3   be appropriate to dump 6,000 pages of documents on her at

 4   all.    I think that's -- that's -- again, that's

 5   calculated to further defendants' desire to get her to

 6   withdraw.     It's hard enough finding somebody to -- to get

 7   involved in a case like this.           It's hard enough.          I think

 8   that's what this is designed to do, is to put pressure on

 9   her to get her to disengage.

10                THE COURT:     And I hope that's not the case.

11   I'm hoping that the point of this is to get someone who

12   is competent and informed so that they can make a --

13   their own assessment of the legal jeopardy of their

14   clients.     I'm not sure, I guess, now that Mr. Biss has

15   said that, what materials that plaintiff -- I'm sorry,

16   defendants are thinking they want to provide to the new

17   attorney.     I'm guessing it's shy of the 6,000 pages of

18   documents, perhaps documents that are related to the

19   individual defendants' potential jeopardy, whatever I9

20   forms relate to those.         It might be the concern here that

21   are -- are they going to be running afoul of a protective

22   order if they show this lawyer that.

23          What's the concern here, Mr. Boyer?

24                MR. BOYER:     Sure.    I think it would just be

25   something similar to the documents which would be shown
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 18 of 41
                                                                               19



 1   in the deposition in any event, (indiscernible audio)

 2   maybe some beyond that.         The point is just, as I

 3   understand, you know, from my own experience, and

 4   certainly (indiscernible audio) to Mr. Klinefeldt, it's

 5   very common in these situations when somebody has their

 6   own individual counsel, once they've signed

 7   (indiscernible audio) protective orders, to provide that

 8   information to them, such that (indiscernible audio).

 9                THE COURT:     I'm not -- you're --

10                MR. BISS:     I can't hear Mr. Boyer.         I'm sorry,

11   Your Honor.

12                THE COURT:     I'm having the same problem.

13                MR. BOYER:     Yes, let me -- hold on one second.

14   I will see if I can turn up my Bluetooth.              Is that

15   better, Your Honor?

16                THE COURT:     Yes, it is.

17                MR. BOYER:     Is it better?       I'm sorry.

18                THE COURT:     Yes, it's better.

19                MR. BOYER:     Okay, great.      I apologize.         Yes.

20   It would be something similar, Your Honor, to the packet

21   of materials that would constitute the exhibits at the

22   deposition, maybe some more beyond that, with the point

23   being to get the person up to speed as to (indiscernible

24   audio).    And I understand this general practice of doing

25   so is common, when individuals have counsel that they've
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 19 of 41
                                                                              20



 1   retained for themselves and they're being examined by

 2   lawyers; and, of course, if that person signs a

 3   protective order, there would be no reason for them not

 4   to have it.      I would also note that this transcript of

 5   the hearing that we've had here today would certainly be

 6   of value to the new counsel, for them to consider the

 7   issues that brought -- brought us to this moment and to

 8   make sure that counsel acts (indiscernible audio).                 And

 9   the last thing I would note is (indiscernible audio)

10   scratch my head and not understand Mr. Biss's concern

11   that I'm going to be lecturing or intimidating anybody to

12   do anything in particular.          We want everybody -- we want

13   the person to know the issues that their clients will be

14   facing, but ultimately, they have presumably the

15   fortitude and the judgment to make decisions that they

16   need to make and to advise their clients accordingly.

17                MR. BISS:     This is Steve Biss.        There's no need

18   for defendants' counsel to be in contact with an adverse

19   party or the adverse party's lawyer.             If they want to

20   provide deposition exhibits ahead of time, which is

21   rarely done, if they want to do that, they can do that,

22   but they don't have to be in e-mail contact with her;

23   they don't have to be in telephone contact with her; they

24   don't have to be asking her questions about her

25   representation, whether her clients understand what's
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 20 of 41
                                                                             21



 1   going on.     I mean, some of the things that I've been

 2   bombarded with in discovery, they don't need to do that.

 3   There's no need.       The goal is to harass her and get her

 4   to disengage.      There should be no -- it -- there should

 5   be no need for them to have any contact with her

 6   whatsoever before the depositions.            It's her job.

 7                THE COURT:     Well, I -- I disa --

 8                MR. BISS:     And I'm not going to have any

 9   contact with her either.

10                THE COURT:     Okay, well, I disa -- you know, I

11   thought I expressed myself fairly plainly when I said I

12   disagreed with that.        When I said that, you know, if I

13   was in Jennifer's shoes, I'd -- and someone knew more

14   about the underlying case and the potential legal

15   jeopardy of my client, I'm not such a retiring or shy

16   violet that I couldn't take a call from an attorney who's

17   familiar with the case who has thoughts on it.                I

18   anticipate that the tone of the conversations, whether

19   it's Mr. Biss calling Jennifer or it's Mr. Boyer calling

20   Jennifer, it will be the same tone of discussion that

21   we've had here today, or Mr. Klinefeldt expressed, and

22   that -- you know, this isn't about browbeating.                   And

23   that's why Jennifer can call me if she feels she's being

24   browbeaten or being subject to some improper influence.

25   But, you know, these are -- we're all grown-up attorneys,
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 21 of 41
                                                                        22



 1   and there's no reason we can't answer our phone and talk

 2   to people who know about our cases.

 3           So with respect to the materials that are to be

 4   provided to this new counsel, you know, you have

 5   exchanged 6,000 documents.          I don't know as though you

 6   have to copy Mr. Biss on anything you want to send her

 7   but at least alert him to what it is.             It may be just as

 8   easy to, you know, make another copy of whatever letter

 9   you're -- or e-mail you're sending to her so that he's

10   aware of what that communication is.             So anything that is

11   shared does need to be pursuant to the confidentiality

12   order.     If there's some reason that you can't share

13   something with her because of that, we need to discuss

14   that.    We can -- we can do that, or she can sign-off to

15   be subject to it if -- if need be, but I don't think

16   there's any reason that this new attorney can't be

17   provided information that will help her in discharging

18   her duties for her -- for her new clients.

19           Okay.    There's another thing perhaps on my agenda,

20   but is there anything else with respect to the current

21   motion to compel that anybody wants to bring --

22                   MR. BOYER:   Your Honor, this is Mr. -- this is

23   Nathaniel Boyer, defendants.          Just a matter of potential

24   housekeeping, and this is probably just consisting of the

25   discussion we've had all along, but before Your Honor
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 22 of 41
                                                                            23



 1   were the declarations that were submitted in support of a

 2   motion, Boyer declaration, Exhibits A through L, and then

 3   reply Boyer declaration.         I just want to make sure that

 4   the -- I'm correct in understanding that those documents

 5   are part of the evidentiary record that's been considered

 6   on this motion and, to the extent necessary, I would just

 7   offer them into evidence at this moment in time.

 8                THE COURT:     I have considered those exhibits,

 9   and they are part of the court's -- court's record at

10   this point.      I don't know as we need to formally admit

11   them otherwise.       And I -- I hesitate to ask Mr. Biss, but

12   since we've offered exhibits, are there any objections?

13                MR. BISS:     Well, Judge, I'll be succinct.          I

14   object on grounds of relevance, I object on grounds of

15   inadmissible opinion, hearsay, I want to preserve all

16   objections under the Federal Rules of Evidence, lack of

17   foundation.      And in particular, I do want to preserve the

18   argument that I had raised in the areas that this -- this

19   motion on a grand scale is an effort to -- is an effort

20   to distract from what this case is really about, and that

21   is whether or not the statements in this article are

22   truthful.     So I -- I want to be succinct and I intend --

23   I heard Your Honor's admonishment; I intend to be

24   succinct.     Those are my objections to all of

25   his declarations and their parts.
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 23 of 41
                                                                          24



 1           (Telephone rings.)

 2                THE COURT:     Okay.

 3                UNIDENTIFIED SPEAKER:        That's not me, Your

 4   Honor.    That's not my phone.

 5                THE COURT:     It wasn't mine either, but we don't

 6   have to sort it out.

 7           Since this isn't, you know, the trial in this

 8   matter -- I understand you're potentially preserving your

 9   objections, to make those at trial -- I'm going to

10   overrule them for the purposes of our hearing today to

11   the extent that the evidentiary rules apply in this

12   hearing, and I am going to consider those.

13           So is there anything else with respect to the motion

14   that you wanted to say, Mr. Boyer?

15                MR. BOYER:     No, Your Honor.       Thank you.

16                THE COURT:     Okay.    I guess I -- here in the

17   Northern District of Iowa, unlike some other places you

18   might practice, we're not big on twisting people's arms

19   to settle their cases, and I have never done that, and

20   none of the judges over here suggested that I should do

21   that for any of their cases; and Judge Williams certainly

22   hasn't reached out to me and asked me to do anything like

23   that.    So the -- the next observation I'm going to make

24   is merely that; it's just an observation.              And I'm not

25   volunteering to be involved in any sort of settlement
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 24 of 41
                                                                           25



 1   discussion, and I'm not even going to ask you to even

 2   reply about what you think of my idea or my observation

 3   here, because your clients aren't even here to consider

 4   it.   But, like I said, I have been giving this case a lot

 5   of thought.      And I -- I can see how each side with

 6   competent -- very competent lawyers can spin a version of

 7   their of story that, perhaps for Mr. Lizza and Hearst,

 8   that they're the ones who are out fighting the interests

 9   of the First Amendment and doing investigative journalism

10   and presenting the truth and preserving the reporter's

11   privilege, and, you know, they're -- they're doing the

12   right thing.      And I can also hear Mr. Biss saying, well,

13   what about the poor Iowa farmers that are just trying to

14   make a living, they're just trying to, you know, make

15   milk for America's youth, things like that, you know, and

16   here they are being picked on by the big media

17   conglomerate.      I can see you doing that.          But the party

18   who we can all agree deserves some sympathy in this

19   matter are these deponents.          Now, you can both point your

20   fingers at the other about why now they might be subject

21   to these depositions, whether it was the article or the

22   lawsuit.     I don't care to resolve that at this point,

23   but, you know, I guess my observation is that this claim,

24   this lawsuit, is now kind of falling on the backs of

25   some -- some people who I think, in ordinary human
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 25 of 41
                                                                             26



 1   circumstances, we'd all have a great deal of sympathy for

 2   them.    I see people in my courtroom all the time that

 3   their only crime is an immigration violation perhaps;

 4   they've been found illegally reentering two or three

 5   times because they're trying to feed their family.                 And I

 6   think everybody in the courtroom, from the prosecutors,

 7   to the defense attorneys, to everybody else, you know,

 8   it's -- they're -- they're sympathetic people.                But the

 9   weird way that this lawsuit has shaken out is that the

10   incentives are really -- are really troubling, that

11   Mr. Biss's clients are at the position that they're not

12   just doing what every other business in America does, and

13   that's, you know, presenting it -- or preserving the I9

14   forms and filling them out the best they can and saving

15   them.    They're not promising to the world that none of

16   these people have immigration problems, but because of

17   the way this lawsuit is shaking out, you know, they're --

18   they're sort of making a promise somewhat similar to

19   that, that, you know, there's nothing in here that could

20   make these people have any sort of immigration problems.

21   And on the other side of the coin we've got Mr. Boyer and

22   Mr. Klinefeldt, and neither of them probably particularly

23   wanted to be a federal prosecutor, who are now showing up

24   in Iowa conference rooms asking people questions that

25   could potentially put them in legal jeopardy of having
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 26 of 41
                                                                        27



 1   committed an immigration violation.            So it's -- it's just

 2   a weird circumstance for us to have gotten to where your

 3   clients end up fighting about people you probably both,

 4   on a human level, certainly, as their employers, you care

 5   about.    You don't want to -- you know, and, Mr. Biss, I

 6   say that believing that perhaps -- that, you know, there

 7   is no reason for them to have any worry of legal

 8   jeopardy, but they're still being forced to go in front

 9   of, you know, a court reporter, potentially a judge,

10   potentially a jury, when they're not familiar with the

11   system, so it's frightening regardless of what legal

12   jeopardy they actually face.          So it's far above my pay

13   grade to speculate on what a claim like this is worth

14   monetarily.      It's farther above my pay grade to suggest

15   what it might be worth politically or financially or

16   reputationally or anything else.            But if I'm the only one

17   in a position who can suggest it to both the parties, I'm

18   willing to do that; and that is, I'm just wondering if

19   there is a way that the parties could find a way to walk

20   away from a claim that's kind of visiting this sort of

21   mess on people who don't deserve it and don't welcome it

22   and just want to work, and then, you know, go to the

23   Eighth Circuit and fight about the rest of the case that

24   Judge Williams dismissed.

25         Now, Mr. Biss, that may be completely harebrain from
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 27 of 41
                                                                            28



 1   your perspective, and completely harebrain from the

 2   perspective of Hearst and Mr. Lizza, for all I know.                  And

 3   again, I don't expect either of you to make any response

 4   because you don't have your clients here to talk about

 5   it, but I just thought I would throw that out as

 6   something that maybe if a third-party threw it at both

 7   sides in the room together, from my perspective, it might

 8   be something that you could consider separately with your

 9   clients, and perhaps from that ripen into something

10   that's useful for resolving this case in a way.                 And

11   that -- that's my big thought for today.

12         As I said, I will make myself available to Jennifer.

13   You don't have to schedule your depositions around me,

14   but if you do want to alert me to when the depositions

15   are occurring, I'll do what I can to make myself

16   available if the need arises for questions or concerns

17   that arise in the course of those depositions.

18         Is there anything further this afternoon, Mr. Biss?

19                MR. BISS:     Judge, just one thing.         I'm going to

20   do my best to contact my client to get the name and

21   e-mail that name to opposing counsel, and I'll copy

22   Ms. Steele on that e-mail.          But if I can't reach my

23   clients today, because it's Friday -- if I can't reach

24   them for whatever reason, then -- I think Your Honor

25   knows, these people work 24 hours a day.              They're
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 28 of 41
                                                                           29



 1   (indiscernible audio) dairy virtually their whole lives.

 2   If I can't reach them, I will reach them at the very

 3   earliest part of this weekend, one day this weekend, and

 4   get it done.      I just want to alert you to that, and

 5   I don't -- because you indicated I should do it today.

 6   If I can't do it today, I'm going to do it just as soon

 7   as I possibly can do it.

 8                THE COURT:     Okay, I appreciate that.

 9           Ironically, Ms. Steele held up a sticky note that

10   said "sticky note," because she wanted to remind me to

11   talk to you all about the sticky notes.              So I've looked

12   through them.      I guess my general impression of them is

13   that they're fairly innocuous.           They might have comments

14   that relate to attorney-client privilege communication,

15   but even those strike me as fairly innocuous.               What we do

16   with -- with that, I'm not sure.

17           Mr. Biss, I think, as I -- looking back, when we

18   first started talking about the sticky notes, I

19   understand your general response to it was, you know,

20   they don't amount to anything, it's not worth the time,

21   or, you know, they don't mean anything.              Whatever it was,

22   it was -- it was not like you were super worried about

23   them.    So -- and I -- I think I can provide, with what I

24   said, to Mr. Boyer that, you know, they're probably not

25   something that's very helpful to the defendants, but if
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 29 of 41
                                                                              30



 1   we can't reach an agreement to -- one way or the other

 2   to, you know, just turn them over or just forget about

 3   them, then it's going to be a lot of work for everybody.

 4         I've talked to Amy about the possibility of scanning

 5   them in in color and then identifying each of the

 6   post-its on them, then separately scanning in the

 7   post-its, so that could be like after we've applied a

 8   Bates stamp to them, because they're not Bates stamped.

 9   We'd have to put a number on them, and then 1A for the

10   first post-it, and then 1B for the next post-it, and then

11   the next document with the post-it -- you know, it's

12   going to result in all of that for what seems is

13   something that doesn't help or hurt either side.                   But

14   that's kind of where my in camera review left me.

15                MR. BISS:     Judge, this is Steve Biss.          I agree

16   with you, that the sticky notes are innocuous.

17   Obviously, they are communications at some level of

18   generality between the attorney and the client, and my

19   main concern is that there -- they are -- the lawyers for

20   the defendants argue that I've waived the attorney-client

21   privilege somehow by turning these documents over, and I

22   don't -- I don't even want to take a step down that path.

23   I don't want to get into any arguments about waiver.

24   Quite frankly, the sticky notes and the documents they're

25   attached to aren't going to change the needle I don't
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 30 of 41
                                                                        31



 1   even think by a fraction.          So that's my main concern.

 2   And if that -- and if that informs some resolution of

 3   this -- because I agree with you, making copies of these,

 4   scanning them in, is just a colossal waste of time, in my

 5   view, so . . .

 6                THE COURT:     Mr. Biss, are you telling me that

 7   every one of those post-it notes is a communication

 8   either to or from the Nuneses' attorney?

 9                MR. BISS:     That's my -- that's my

10   understanding, Judge.        And I've talked to both sides --

11   both the attorney, Ms. Bahena, and the client -- and

12   that's my understanding, is these -- these were sticky

13   notes that were instructions given, and the sticky note

14   was just like Ms. Steele did.           The sticky note was

15   prepared and shown to the client and put on a particular

16   document for a particular reason.

17                THE COURT:     Okay.    Well, I mean, if that's the

18   case, then I think that answers my question, that

19   regardless of how innocuous they are, if they are --

20   you're representing to me that they are how the Nuneses

21   and their attorneys communicated about these documents,

22   that -- then they wouldn't be subject to production.

23         Mr. Boyer?

24                MR. BOYER:     Yeah, Your Honor.        I mean, the only

25   thing I would point out is that if the issue was merely
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 31 of 41
                                                                        32



 1   that plaintiffs' counsel is not concerned about these

 2   documents but then just doesn't want it to constitute an

 3   issue of a broader waiver, while we would, of course,

 4   reserve our rights to make arguments about waiver even as

 5   discovery develops (indiscernible audio) whatever we may

 6   learn at the depositions of the plaintiffs (indiscernible

 7   audio), I mean, we can represent that the mere production

 8   of these sticky notes, he's been clear that he still

 9   asserts privilege over other things, and the

10   assertions -- and the production of these sticky notes

11   would not constitute a waiver beyond the sticky notes

12   obviously themselves, so I -- I would think that

13   (indiscernible audio) just about a broader waiver, then

14   maybe we can work past that and come to that arrangement.

15                THE COURT:     Well, I'll leave that as a

16   possibility, if the two of you want to visit about it and

17   come to an agreement, but ultimately, you know, it's --

18   if it's true and I'm accepting the representation that

19   that's how they communicated with -- with one another,

20   then, if it's communication between a lawyer and a party,

21   then it's privileged and they don't have to produce them.

22   That's -- and I looked at the post-its, and that's --

23   that's conceivably true.         So I'll -- that's all I'll do

24   with those sticky notes at this point.

25         I guess the only other issue then is, do we need to
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 32 of 41
                                                                        33



 1   do something with these to preserve our record on them,

 2   because right now I've got three manila folders with I

 3   think the original documents, with the original post-its

 4   on them, so you won't have a good record of what did I --

 5   of what it is that I received and reviewed before I sent

 6   it back.     And, you know, maybe just to preserve the

 7   record you're going to want to -- us to make some sort of

 8   copies of these.       I'd rather avoid it by you accepting my

 9   representation that this seems to be a dead-end, but why

10   don't you visit about this outside of my presence and see

11   and let me know the next time we get together or by

12   e-mail what you want us to do.           Otherwise, we'll just

13   hang onto them for now.

14         And I do need to leave you for today, so everybody

15   have a good weekend.

16                MR. BISS:     Thank you, Your Honor.

17                MR. BOYER:     Thank you, Your Honor.

18                THE COURT:     You're welcome.

19         (Proceedings concluded at 2:45 p.m.)

20                                  * * * * *

21          (This concludes the transcription of the audio

22   recording.)

23

24

25
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 33 of 41
                                                                        34



 1                          C E R T I F I C A T E

 2            I, Patrice A. Murray, a Certified Shorthand
     Reporter of the State of Iowa, do hereby certify that at
 3   the time and place heretofore indicated, a hearing was
     held before the Honorable Mark A. Roberts; that I
 4   transcribed from an audio recording to the best of my
     ability the proceedings of said hearing; and that the
 5   foregoing transcript is a true record of all proceedings
     had on the taking of said hearing at the above time and
 6   place.

 7            I further certify that I am not related to or
     employed by any of the parties to this action, and
 8   further, that I am not a relative or employee of any
     attorney or counsel employed by the parties hereto or
 9   financially interested in the action.

10        IN WITNESS WHEREOF, I have set my hand this 14th day
     of June, 2021.
11

12               / s / Pa t r i c e A. Mu r r a y
                 Patrice A. Murray, CSR, RMR, FCRR
13               Court Reporter
                 PO Box 10541
14               Cedar Rapids, Iowa 52410

15

16

17

18

19

20

21

22

23

24

25
                Contact Patrice Murray at PAMurrayReporting@gmail.com
                           for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 34 of 41
                                                                                                                                         1


                  $               6/11/21 [1] - 1:20                answers [1] - 31:18              8:17, 28:12, 28:16
                                  6/14/21 [1] - 1:20                ANTHONY [2] - 1:3, 1:3            Avenue [2] - 1:15, 2:7
                                  6th [1] - 3:25                    anticipate [1] - 21:18            avoid [2] - 6:19, 33:8
 $64,000 [1] - 7:22                                                 apologize [3] - 5:25, 10:23,      aware [1] - 22:10
                                                  8                19:19
                  /                                                 appear [2] - 8:5, 8:9                           B
                                                                    appearance [1] - 3:23
                                  801 [1] - 2:7
 /s [1] - 34:12                                                     APPEARANCES [1] - 2:1
                                                                                                      backs [1] - 25:24
                                                                    appeared [3] - 2:3, 2:5, 2:7
                                                  A                 applicable [1] - 11:2
                                                                                                      bad [1] - 15:18
                  1                                                 applications [1] - 14:1
                                                                                                      Bahena [1] - 31:11
                                                                                                      bar [2] - 9:2, 15:20
                                  abide [1] - 13:14                 applied [1] - 30:7
 1 [1] - 9:20                                                                                         barriers [1] - 4:25
                                  ability [1] - 34:4                apply [1] - 24:11
 10019 [1] - 2:5                                                                                      based [1] - 14:18
                                  able [3] - 9:2, 10:1, 14:21       appoint [5] - 12:5, 12:13,
 102 [1] - 2:2                                                                                        basis [1] - 6:16
                                  accept [1] - 9:18                13:21, 17:20
 103 [1] - 4:3                                                                                        Bates [2] - 30:8
                                  accepting [2] - 32:18, 33:8       appointed [2] - 15:22, 16:1
 10541 [2] - 1:24, 34:13                                                                              BEFORE [1] - 1:14
                                  accomplish [1] - 13:4             appointing [2] - 7:23, 10:7
 111 [1] - 1:15                                                                                       behalf [5] - 2:3, 2:5, 2:8, 8:5,
                                  accordance [1] - 11:1             appreciate [4] - 10:25,
                                                                                                     10:3
 11th [1] - 1:15                  accordingly [1] - 20:16          11:16, 16:1, 29:8
                                                                                                      best [4] - 13:15, 26:14,
 14th [1] - 34:10                 accurately [1] - 9:10             appropriate [1] - 18:3
                                                                                                     28:20, 34:4
 1:59 [1] - 1:16                  Act [3] - 12:3, 13:22, 13:24      area [3] - 13:18, 15:11, 16:15
                                                                                                      better [4] - 14:24, 19:15,
 1A [1] - 30:9                    action [2] - 34:7, 34:9           areas [1] - 23:18
                                                                                                     19:17, 19:18
 1B [1] - 30:10                   activities [1] - 3:24             argue [1] - 30:20
                                                                                                      between [2] - 30:18, 32:20
                                  acts [1] - 20:8                   argument [1] - 23:18
                                                                                                      beyond [3] - 19:2, 19:22,
                  2               add [1] - 13:9                    arguments [2] - 30:23, 32:4
                                                                                                     32:11
                                  addition [1] - 15:6               arise [1] - 28:17
                                                                                                      Biddle [1] - 2:7
                                  additional [1] - 15:3             arises [1] - 28:16
 2 [1] - 9:21                                                                                         big [3] - 24:18, 25:16, 28:11
                                  adequately [2] - 14:3, 14:22      arms [1] - 24:18
 20-CV-4003 [2] - 1:6, 3:8                                                                            BISS [14] - 2:2, 3:11, 8:7,
                                  admit [1] - 23:10                 arranged [2] - 8:4, 8:9
 20-year [1] - 14:5                                                                                  8:10, 8:17, 17:10, 19:10,
                                  admitted [2] - 9:2, 9:15          arrangement [1] - 32:14
 2021 [2] - 1:15, 34:10                                                                              20:17, 21:8, 23:13, 28:19,
                                  admonishment [1] - 23:23          arrangements [1] - 10:21
 22903 [1] - 2:3                                                                                     30:15, 31:9, 33:16
                                  advance [1] - 5:1                 article [2] - 23:21, 25:21
 24 [1] - 28:25                                                                                       Biss [25] - 2:2, 3:9, 4:20,
                                  adverse [2] - 20:18, 20:19        assert [5] - 6:16, 8:25, 9:2,
 2:45 [1] - 33:19                                                                                    5:10, 6:9, 6:14, 8:4, 8:6, 9:5,
                                  advice [1] - 11:11               10:2, 11:21
                                                                                                     12:20, 16:4, 16:5, 17:8, 18:14,
                                  advise [2] - 14:3, 20:16          asserting [2] - 6:17, 14:8
                  3                                                                                  20:17, 21:19, 22:6, 23:11,
                                  afforded [2] - 14:10, 14:13       assertions [1] - 32:10           25:12, 27:5, 27:25, 28:18,
                                  afoul [1] - 18:21                 asserts [1] - 32:9               29:17, 30:15, 31:6
 3 [2] - 9:23, 10:23              afraid [1] - 17:20                assesses [1] - 16:18              Biss's [3] - 6:5, 20:10, 26:11
 300 [2] - 2:2, 2:5               afternoon [3] - 3:6, 4:7,         assessment [1] - 18:13            Bluetooth [1] - 19:14
 32:1.6 [1] - 9:25               28:18                              associate [1] - 15:11             bombard [1] - 17:16
 32:1.8(f [1] - 9:17              agenda [2] - 3:22, 22:19          assume [6] - 5:10, 6:4, 6:22,     bombarded [1] - 21:2
 33rd [1] - 2:7                   agree [3] - 25:18, 30:15, 31:3   9:25, 10:16, 16:4                  Box [2] - 1:24, 34:13
 3:00 [1] - 3:25                  agreement [3] - 4:18, 30:1,       attached [1] - 30:25              Boyer [15] - 3:14, 5:16,
                                 32:17                              attempt [1] - 11:21              10:19, 11:17, 17:13, 18:23,
                  4               ahead [1] - 20:20                 attend [1] - 16:17               19:10, 21:19, 22:23, 23:2,
                                  al [2] - 3:7                      attention [1] - 16:22            23:3, 24:14, 26:21, 29:24,
                                  alert [3] - 22:7, 28:14, 29:4     ATTORNEY [1] - 2:2               31:23
 4 [1] - 10:11                                                      attorney [12] - 6:5, 7:14,
                                  allowed [1] - 14:15                                                 BOYER [11] - 2:4, 5:16,
 40th [1] - 2:5                                                    15:21, 18:17, 21:16, 22:16,
                                  almost [1] - 5:18                                                  10:20, 18:24, 19:13, 19:17,
                                  Amendment [10] - 8:25,           29:14, 30:18, 30:20, 31:8,        19:19, 22:22, 24:15, 31:24,
                  5              10:2, 10:13, 11:21, 14:4, 14:8,   31:11, 34:8                       33:17
                                 14:10, 14:14, 16:19, 25:9          attorney-client [2] - 29:14,      bring [4] - 5:2, 6:6, 16:22,
                                  America [1] - 26:12              30:20                             22:21
 5,000 [1] - 17:11
                                  America's [1] - 25:15             attorneys [5] - 15:16, 15:25,     broader [3] - 14:12, 32:3,
 50309 [1] - 2:7
                                  American [1] - 7:9               21:25, 26:7, 31:21                32:13
 52410 [2] - 1:24, 34:14
                                  amount [1] - 29:20                ATTORNEYS [2] - 2:4, 2:6          brought [2] - 20:7
 57th [1] - 2:5
                                  Amy [1] - 30:4                    audio [13] - 1:17, 3:1, 11:13,    browbeaten [1] - 21:24
                                                                   19:1, 19:4, 19:7, 20:9, 29:1,      browbeating [1] - 21:22
                  6               AND [4] - 1:4, 1:7, 2:4, 2:6
                                                                   32:5, 32:7, 32:13, 33:21, 34:4
                                  animated [1] - 7:1                                                  BrownWinick [1] - 11:19
                                  answer [1] - 22:1                 audio) [3] - 19:8, 19:24, 20:8    built [1] - 14:5
 6,000 [3] - 18:3, 18:17, 22:5                                      available [6] - 8:13, 8:15,
             Contact Patrice Murray at PAMurrayReporting@gmail.com
                        for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 35 of 41
                                                                                                                                          2


 business [1] - 26:12               committed [2] - 7:6, 27:1        12:2, 13:1, 13:17, 14:15, 17:3,    6:14, 7:19, 10:10, 19:1, 19:22,
                                    common [2] - 19:5, 19:25         17:5, 17:7, 17:20, 19:6, 19:25,    20:20
               C                    communicated [2] - 31:21,        20:6, 20:8, 20:18, 22:4, 28:21,     depositions [19] - 4:16, 5:1,
                                   32:19                             32:1, 34:8                         6:12, 6:20, 7:14, 7:24, 8:16,
                                    communication [5] - 16:24,        counterproductive [1] -           8:17, 9:11, 10:15, 11:20,
 calculated [1] - 18:5                                               12:11                              12:16, 16:18, 21:6, 25:21,
                                   22:10, 29:14, 31:7, 32:20
 call [4] - 9:25, 16:12, 21:16,                                       couple [1] - 15:5                 28:13, 28:14, 28:17, 32:6
                                    communications [1] - 30:17
21:23                                                                 course [4] - 10:25, 20:2,          Des [1] - 2:7
                                    compel [1] - 22:21
 calling [3] - 9:8, 21:19                                            28:17, 32:3                         deserve [1] - 27:21
                                    compelling [1] - 4:14
 camera [1] - 30:14                                                   COURT [30] - 1:1, 3:6, 3:12,       deserves [1] - 25:18
                                    compensation [1] - 9:19
 care [2] - 25:22, 27:4                                              3:18, 3:21, 5:25, 8:8, 8:14,        designated [1] - 8:22
                                    competence [1] - 15:10
 career [1] - 14:5                                                   8:19, 11:16, 13:10, 15:1, 15:4,     designed [1] - 18:8
                                    competent [5] - 11:4, 15:10,
 case [16] - 4:10, 6:12, 8:6,                                        17:2, 18:10, 19:9, 19:12,           desire [1] - 18:5
                                   18:12, 25:6
9:5, 10:4, 11:25, 17:18, 18:7,                                       19:16, 19:18, 21:7, 21:10,          develops [1] - 32:5
                                    completed [1] - 7:14
18:10, 21:14, 21:17, 23:20,                                          23:8, 24:2, 24:5, 24:16, 29:8,      difficult [3] - 7:5, 14:25
                                    Completed [1] - 1:20
25:4, 27:23, 28:10, 31:18                                            31:6, 31:17, 32:15, 33:18
                                    completely [2] - 27:25, 28:1                                         dilemmas [1] - 4:10
 cases [3] - 22:2, 24:19,                                             court [6] - 6:15, 7:10, 9:15,
                                    complex [1] - 14:6                                                   directing [1] - 6:8
24:21                                                                10:14, 17:19, 27:9
                                    complicated [1] - 15:4                                               disa [2] - 21:7, 21:10
 Cedar [3] - 1:16, 1:24, 34:14                                        Court [11] - 1:23, 3:7, 5:18,
                                    comply [2] - 4:14, 6:10                                              disagree [1] - 17:13
 certain [1] - 15:10                                                 8:20, 13:20, 13:25, 14:1,
                                    conceivably [1] - 32:23                                              disagreed [1] - 21:12
 certainly [7] - 9:16, 16:24,                                        14:16, 14:20, 34:13
                                    concern [12] - 4:23, 8:22,                                           discharging [1] - 22:17
18:2, 19:4, 20:5, 24:21, 27:4                                         Court's [1] - 13:18
                                   10:24, 11:17, 13:16, 16:2,                                            discovery [5] - 14:21, 17:4,
 Certified [2] - 1:18, 34:2                                           court's [2] - 23:9
                                   16:22, 18:20, 18:23, 20:10,                                          17:12, 21:2, 32:5
 certify [2] - 34:2, 34:7                                             courthouse [1] - 12:10
                                   30:19, 31:1                                                           discuss [2] - 5:12, 22:13
 cetera [1] - 4:25                                                    courtroom [5] - 6:22, 6:23,
                                    concerned [3] - 11:2, 11:8,                                          discussion [3] - 21:20,
 challenges [1] - 12:6                                               12:8, 26:2, 26:6
                                   32:1                                                                 22:25, 25:1
 chambers [1] - 3:4                                                   courts [1] - 9:15
                                    concerns [1] - 28:16                                                 disengage [2] - 18:9, 21:4
 change [1] - 30:25                                                   cowed [1] - 11:24
                                    concluded [1] - 33:19                                                dismissed [1] - 27:24
 Charlottesville [1] - 2:2                                            crime [2] - 7:6, 26:3
                                    concludes [1] - 33:21                                                disputed [1] - 14:11
 chase [1] - 6:13                                                     Criminal [3] - 12:3, 13:22,
                                    conducive [2] - 7:12, 7:13                                           distract [1] - 23:20
 checklist [1] - 4:6                                                 13:24
                                    Conduct [2] - 6:11, 9:17                                             District [3] - 12:4, 13:24,
 Circuit [1] - 27:23                                                  criminal [6] - 8:2, 12:4, 14:2,   24:17
                                    conduct [3] - 6:13, 7:19,
 circumstance [3] - 7:17, 8:3,                                       14:6, 15:15, 15:20                  DISTRICT [2] - 1:1, 1:1
                                   11:1
27:2                                                                  CSR [2] - 1:23, 34:12
                                    conference [3] - 12:8, 14:16,                                        DIVISION [1] - 1:2
 circumstances [2] - 10:12,                                           current [1] - 22:20
                                   26:24                                                                 document [3] - 4:3, 30:11,
26:1                                                                  cut [1] - 6:12
                                    confidence [2] - 12:23, 15:6                                        31:16
 Civil [2] - 6:10, 7:21
                                    confident [1] - 12:2                                                 documents [18] - 4:16, 4:23,
 CJA [2] - 8:1, 12:3
                                    confidentiality [1] - 22:11                     D                   5:3, 5:15, 9:7, 16:10, 17:12,
 claim [4] - 11:5, 25:23,                                                                               18:3, 18:18, 18:25, 22:5, 23:4,
                                    conflicts [2] - 15:8, 16:18
27:13, 27:20                                                                                            30:21, 30:24, 31:21, 32:2,
                                    conglomerate [1] - 25:17          D.C [1] - 3:24
 clarification [1] - 5:17                                                                               33:3
                                    consent [1] - 9:21                dairy [1] - 29:1
 clear [2] - 16:20, 32:8                                                                                 done [4] - 7:7, 20:21, 24:19,
                                    consider [5] - 9:9, 20:6,         dead [1] - 33:9
 clerk's [1] - 7:25                                                                                     29:4
                                   24:12, 25:3, 28:8                  dead-end [1] - 33:9
 client [13] - 9:19, 9:20, 9:23,                                                                         DONNELLAN [1] - 2:4
                                    considered [2] - 23:5, 23:8       deal [1] - 26:1
9:24, 14:3, 21:15, 28:20,                                                                                Donnellan [1] - 3:13
                                    consisting [1] - 22:24            decision [1] - 17:18
29:14, 30:18, 30:20, 31:11,                                                                              down [1] - 30:22
                                    constitute [3] - 19:21, 32:2,     decisions [2] - 15:18, 20:15
31:15                                                                                                    dragging [1] - 12:10
                                   32:11
 client's [1] - 14:7                                                  declaration [2] - 23:2, 23:3
                                    contact [6] - 20:18, 20:22,                                          Drinker [1] - 2:7
 client-lawyer [1] - 9:23                                             declarations [2] - 23:1,
                                   20:23, 21:5, 21:9, 28:20                                              duces [2] - 4:15, 5:14
 clients [16] - 9:8, 9:11, 10:3,                                     23:25
                                    conversations [1] - 21:18                                            dump [1] - 18:3
10:7, 16:9, 18:14, 20:13,                                             defend [1] - 9:11
                                    convey [2] - 5:9, 12:18                                              during [1] - 11:20
20:16, 20:25, 22:18, 25:3,                                            defendants [11] - 3:12, 3:17,
                                    conveyed [1] - 4:25                                                  duties [2] - 5:11, 22:18
26:11, 27:3, 28:4, 28:9, 28:23                                       4:18, 5:17, 6:1, 8:23, 9:6,
                                    conveying [1] - 6:6              18:16, 22:23, 29:25, 30:20
 clients' [1] - 9:3
 cluing [1] - 7:16
                                    copies [2] - 31:3, 33:8           Defendants [3] - 1:8, 2:5, 2:8                   E
                                    copy [3] - 22:6, 22:8, 28:21      defendants' [6] - 4:17, 5:21,
 coin [1] - 26:21
                                    Corporation [1] - 2:5            10:24, 18:5, 18:19, 20:18
 color [1] - 30:5                                                                                        e-mail [5] - 20:22, 22:9,
                                    correct [3] - 10:20, 14:25,       defense [1] - 26:7
 colossal [1] - 31:4                                                                                    28:21, 28:22, 33:12
                                   23:4                               deponents [6] - 4:14, 7:24,
 comfortable [1] - 14:1                                                                                  earliest [1] - 29:3
                                    counsel [30] - 4:24, 5:11,       10:8, 12:9, 15:24, 25:19
 commencing [1] - 1:16                                                                                   easy [1] - 22:8
                                   6:9, 7:23, 8:21, 10:8, 11:4,       deposition [8] - 5:4, 5:6,
 comments [1] - 29:13                                                                                    effectively [1] - 9:11
                                   11:6, 11:9, 11:19, 11:25, 12:1,
             Contact Patrice Murray at PAMurrayReporting@gmail.com
                        for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 36 of 41
                                                                                                                                             3


 effort [2] - 23:19                  farmers [1] - 25:13               29:19                                hereto [1] - 34:8
 Eighth [1] - 27:23                  FARMS [1] - 1:4                    generality [1] - 30:18              heretofore [1] - 34:3
 either [8] - 10:5, 11:15,           FCRR [2] - 1:23, 34:12             gentleman [1] - 3:23                hesitate [1] - 23:11
17:17, 21:9, 24:5, 28:3, 30:13,      Federal [3] - 6:10, 7:21,          get [16] - 4:17, 5:6, 5:7, 5:25,    hiatus [1] - 11:20
31:8                                23:16                              6:25, 7:2, 18:5, 18:6, 18:9,         hold [1] - 19:13
 employed [2] - 34:7, 34:8           federal [3] - 9:15, 14:2, 26:23   18:11, 19:23, 21:3, 28:20,           HON [1] - 1:14
 employee [5] - 4:14, 7:24,          feed [1] - 26:5                   29:4, 30:23, 33:11                   Hon [1] - 3:5
10:8, 10:15, 34:8                    feel [2] - 7:1, 18:2               gets [3] - 7:20, 12:23, 17:2        Honor [17] - 3:16, 5:16, 13:8,
 employees [6] - 6:6, 7:6,           feels [3] - 10:4, 16:20, 21:23     getting [2] - 7:13, 11:9           14:23, 15:3, 17:1, 19:11,
14:16, 17:4, 17:7, 17:24             Feller [1] - 6:9                   Giudicessi [1] - 3:13              19:15, 19:20, 22:22, 22:25,
 employer [1] - 7:15                 Fifth [9] - 8:25, 10:2, 10:13,     GIUDICESSI [1] - 2:6               24:4, 24:15, 28:24, 31:24,
 employers [1] - 27:4               11:21, 14:4, 14:8, 14:10,           given [4] - 4:24, 10:11,           33:16, 33:17
 encouraged [1] - 8:24              14:13, 16:19                       11:11, 31:13                         Honor's [2] - 10:25, 23:23
 end [2] - 27:3, 33:9                fight [1] - 27:23                  gives [1] - 9:20                    Honorable [1] - 34:3
 endeavor [1] - 6:19                 fighting [2] - 25:8, 27:3          giving [1] - 25:4                   hope [1] - 18:10
 engaged [1] - 8:12                  figure [1] - 8:19                  goal [1] - 21:3                     hopeful [1] - 15:12
 engaging [1] - 8:11                 filed [1] - 5:21                   governed [1] - 9:16                 hopefully [1] - 13:3
 equipped [1] - 14:18                fill [1] - 13:25                   grade [2] - 27:13, 27:14            hoping [2] - 12:15, 18:11
 et [3] - 3:7, 4:25                  filling [1] - 26:14                Grand [1] - 2:7                     hour [1] - 11:20
 ethical [4] - 13:15, 15:7,          financially [2] - 27:15, 34:9      grand [1] - 23:19                   hours [1] - 28:25
15:9, 15:13                          find [2] - 12:1, 27:19             great [2] - 19:19, 26:1             housekeeping [1] - 22:24
 event [1] - 19:1                    finding [1] - 18:6                 ground [1] - 13:12                  human [2] - 25:25, 27:4
 Evidence [1] - 23:16                fingers [1] - 25:20                grounds [2] - 23:14                 humorously [1] - 6:21
 evidence [1] - 23:7                 fired [3] - 11:6, 11:24            grown [1] - 21:25                   hurt [1] - 30:13
 evidentiary [2] - 23:5, 24:11       First [1] - 25:9                   grown-up [1] - 21:25
 ex [4] - 12:12, 12:18, 16:23        first [5] - 4:1, 4:13, 11:6,       guess [10] - 4:23, 7:4, 9:13,                     I
 exact [1] - 5:18                   29:18, 30:10                       16:1, 17:2, 18:14, 24:16,
 exactly [1] - 5:22                  fit [1] - 10:3                    25:23, 29:12, 32:25
                                                                        guessing [1] - 18:17                I9 [2] - 18:19, 26:13
 examined [1] - 20:1                 Floor [2] - 2:5, 2:7
                                                                                                            idea [2] - 13:12, 25:2
 example [1] - 13:20                 folders [1] - 33:2
                                                                                                            identification [2] - 4:16, 5:3
 exchanged [1] - 22:5                follow [1] - 7:20                                 H                    identified [2] - 10:16, 16:5
 exhibits [4] - 19:21, 20:20,        followed [1] - 14:9
                                                                                                            identifying [1] - 30:5
23:8, 23:12                          following [2] - 3:1, 3:4
                                                                        hand [1] - 34:10                    III [1] - 1:3
 Exhibits [1] - 23:2                 follows [2] - 10:15, 13:13
                                                                        hang [1] - 33:13                    illegal [1] - 7:7
 expect [4] - 5:7, 10:25,            FOR [1] - 1:1
                                                                        happen [3] - 12:17, 14:22,          illegally [1] - 26:4
13:14, 28:3                          forced [1] - 27:8
                                                                       17:21                                immigration [5] - 7:7, 26:3,
 experience [3] - 14:2, 14:19,       foregoing [1] - 34:5
                                                                        happened [1] - 12:16               26:16, 26:20, 27:1
19:3                                 forget [1] - 30:2
                                                                        harass [1] - 21:3                   important [1] - 13:23
 experienced [1] - 13:17             form [1] - 6:17
                                                                        harassed [1] - 8:24                 impression [1] - 29:12
 explain [2] - 12:12, 16:9           formally [1] - 23:10
                                                                        harassment [1] - 9:9                improper [1] - 21:24
 exposure [1] - 14:7                 former [1] - 11:19
                                                                        hard [2] - 18:6, 18:7               IN [2] - 1:1, 34:10
 expressed [4] - 8:21, 11:18,        forms [2] - 18:20, 26:14
                                                                        harebrain [2] - 27:25, 28:1         inadmissible [1] - 23:15
21:11, 21:21                         fortitude [1] - 20:15
                                                                        head [1] - 20:10                    INC [1] - 1:7
 extent [3] - 11:10, 23:6,           foundation [1] - 23:17
                                                                        hear [3] - 6:25, 19:10, 25:12       incentives [1] - 26:10
24:11                                fraction [1] - 31:1
                                                                        heard [2] - 11:19, 23:23            including [2] - 6:9, 9:17
 extraordinary [1] - 10:11           frankly [1] - 30:24
                                                                        hearing [7] - 14:17, 20:5,          independence [1] - 9:22
                                     Friday [1] - 28:23
                                                                       24:10, 24:12, 34:3, 34:4, 34:5       independent [8] - 7:23, 10:8,
                F                    friendly [1] - 16:12
                                                                        HEARING [1] - 1:13                 11:8, 12:1, 12:2, 13:1, 13:15,
                                     frightening [1] - 27:11
                                                                        hearings [1] - 17:6                17:20
                                     front [4] - 4:2, 7:10, 14:23,
 face [2] - 9:8, 27:12                                                  hearsay [1] - 23:15                 indicated [4] - 13:18, 14:20,
                                    27:8
 facing [2] - 8:1, 20:14                                                HEARST [1] - 1:7                   29:5, 34:3
                                     full [1] - 8:11
 fact [1] - 4:9                                                         Hearst [4] - 2:4, 6:3, 25:7,        indiscernible [12] - 11:13,
                                     fully [1] - 13:13
 Faegre [1] - 2:7                                                      28:2                                19:1, 19:4, 19:7, 19:8, 19:23,
                                     future [1] - 6:19
 fairly [4] - 4:11, 21:11, 29:13,                                       heated [1] - 7:1                   20:8, 20:9, 29:1, 32:5, 32:6,
29:15                                                                   held [5] - 3:4, 10:16, 10:17,      32:13
 falling [1] - 25:24                               G                   29:9, 34:3                           individual [3] - 12:9, 18:19,
 false [1] - 10:13                                                      HELD [1] - 1:14                    19:6
 familiar [2] - 21:17, 27:10         game [1] - 7:23                    help [3] - 6:18, 22:17, 30:13       individuals [2] - 14:19, 19:25
 family [1] - 26:5                   gears [1] - 13:5                   helpful [2] - 6:14, 29:25           influence [1] - 21:24
 far [1] - 27:12                     general [3] - 19:24, 29:12,        hereby [1] - 34:2                   information [4] - 9:23, 16:12,

             Contact Patrice Murray at PAMurrayReporting@gmail.com
                        for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 37 of 41
                                                                                                                                        4


19:8, 22:17                        Justice [3] - 12:3, 13:22,                                         17:6, 22:21, 23:2, 23:6, 23:19,
                                                                                  M
 informed [2] - 9:20, 18:12       13:24                                                               24:13
 informs [1] - 31:2                                                                                    MR [29] - 3:11, 3:16, 3:20,
                                                                     made [2] - 7:25, 14:24
 initial [1] - 3:23                              K                                                    5:16, 8:7, 8:10, 8:17, 10:20,
 innocuous [4] - 29:13,                                              MAGAZINE [1] - 1:7               13:8, 13:11, 15:2, 17:1, 17:10,
29:15, 30:16, 31:19                                                  mail [5] - 20:22, 22:9, 28:21,   18:24, 19:10, 19:13, 19:17,
                                   keep [1] - 16:24                 28:22, 33:12                      19:19, 20:17, 21:8, 22:22,
 inquiry [2] - 7:25, 15:24
                                   kind [8] - 6:22, 7:16, 13:12,     Main [1] - 2:2                   23:13, 24:15, 28:19, 30:15,
 inspection [1] - 5:5
                                  13:19, 14:17, 25:24, 27:20,        main [2] - 30:19, 31:1           31:9, 31:24, 33:16, 33:17
 instructions [1] - 31:13
                                  30:14                              make [28] - 4:6, 5:4, 5:23,       Murray [5] - 1:17, 1:23, 34:2,
 intend [2] - 23:22, 23:23
                                   Klinefeldt [8] - 3:14, 13:9,     6:2, 10:6, 10:20, 14:17, 15:3,    34:12, 34:12
 intending [2] - 4:5, 16:6
                                  15:5, 16:13, 17:14, 19:4,         15:18, 15:24, 16:3, 16:23,         must [1] - 10:24
 interest [1] - 15:8
                                  21:21, 26:22                      18:12, 20:8, 20:15, 20:16,
 interested [1] - 34:9
                                   KLINEFELDT [5] - 2:7, 13:8,
 interests [1] - 25:8
                                  13:11, 15:2, 17:1
                                                                    22:8, 23:3, 24:9, 24:23, 25:14,                  N
 interference [1] - 9:21                                            26:20, 28:3, 28:12, 28:15,
                                   knowing [2] - 15:7, 16:20        32:4, 33:7
 interpreter [1] - 12:12
                                   knowledgeable [1] - 13:17         making [6] - 6:15, 6:23,          name [5] - 8:10, 8:11, 15:12,
 interpreters [1] - 7:11                                                                              28:20, 28:21
                                   known [1] - 10:6                 16:20, 17:18, 26:18, 31:3
 intimidate [1] - 17:17                                                                                NATHANIEL [1] - 2:4
                                   knows [1] - 28:25                 manila [1] - 33:2
 intimidating [1] - 20:11                                                                              Nathaniel [1] - 22:23
                                                                     manner [1] - 12:1
 investigative [1] - 25:9
 inviting [1] - 16:23
                                                 L                   Mark [2] - 3:5, 34:3              necessary [1] - 23:6
                                                                     MARK [1] - 1:14                   need [23] - 3:25, 4:1, 4:7,
 involved [4] - 3:24, 8:11,                                                                           5:13, 6:6, 7:18, 12:18, 13:6,
                                                                     materials [7] - 17:3, 17:21,
18:7, 24:25                        lack [2] - 14:24, 23:16                                            15:24, 17:22, 18:1, 20:16,
                                                                    17:22, 17:25, 18:15, 19:21,
 IOWA [1] - 1:1                    language [1] - 4:25                                                20:17, 21:2, 21:3, 21:5, 22:11,
                                                                    22:3
 Iowa [17] - 1:16, 1:24, 2:7,      last [2] - 12:16, 20:9                                             22:13, 22:15, 23:10, 28:16,
                                                                     matter [4] - 3:6, 22:23, 24:8,
6:11, 9:1, 9:15, 9:16, 11:1,       Law [1] - 2:2                                                      32:25, 33:14
                                                                    25:19
12:4, 13:14, 13:24, 15:6,          law [1] - 10:17                                                     needing [1] - 3:22
                                                                     matters [1] - 15:15
24:17, 25:13, 26:24, 34:2,         lawsuit [4] - 25:22, 25:24,                                         needle [1] - 30:25
34:14                                                                mean [11] - 6:3, 8:14, 9:11,
                                  26:9, 26:17                                                          needs [3] - 11:11, 11:12,
                                                                    11:3, 12:14, 17:22, 21:1,
 ironically [1] - 29:9             lawyer [10] - 8:5, 9:18, 9:23,                                     17:25
                                                                    29:21, 31:17, 31:24, 32:7
 issue [4] - 6:18, 31:25, 32:3,   11:24, 12:14, 12:17, 17:15,                                          negatively [1] - 7:15
                                                                     meant [1] - 5:22
32:25                             18:22, 20:19, 32:20                                                  never [2] - 11:7, 24:19
                                                                     media [1] - 25:16
 issues [3] - 14:4, 20:7, 20:13    lawyer's [2] - 9:21, 11:14                                          New [2] - 2:5, 2:5
                                                                     MEDIA [1] - 1:7
 item [1] - 4:13                   lawyers [10] - 7:10, 8:5, 9:1,                                      new [9] - 11:24, 13:14, 17:3,
                                                                     meet [4] - 3:25, 4:11, 12:9,
 items [2] - 4:4, 6:7             9:25, 11:1, 15:6, 15:20, 20:2,                                      17:5, 18:16, 20:6, 22:4, 22:16,
                                                                    12:11
                                  25:6, 30:19                                                         22:18
                                                                     member [1] - 13:23
               J                   layer [1] - 7:4
                                                                     mere [1] - 32:7                   next [5] - 6:8, 24:23, 30:10,
                                   learn [1] - 32:6                                                   30:11, 33:11
                                                                     merely [2] - 24:24, 31:25
                                   least [1] - 22:7                                                    NICHOLAS [1] - 2:6
 January [1] - 3:25                                                  mess [2] - 14:24, 27:21
                                   leave [4] - 3:22, 4:1, 32:15,                                       Nick [1] - 13:8
 Jennifer [12] - 8:10, 9:14,                                         message [1] - 11:10
                                  33:14                                                                night [1] - 12:25
10:1, 13:14, 14:15, 15:12,                                           met [3] - 10:6, 17:24
                                   lecturing [1] - 20:11                                               NINA [1] - 2:4
15:17, 16:4, 21:19, 21:20,                                           MICHAEL [1] - 2:6
                                   left [2] - 11:19, 30:14                                             none [2] - 24:20, 26:15
21:23, 28:12                                                         middle [1] - 13:12
                                   legal [7] - 7:9, 13:2, 18:13,                                       NORTHERN [1] - 1:1
 Jennifer's [2] - 9:3, 21:13                                         might [15] - 4:22, 5:5, 5:10,
                                  21:14, 26:25, 27:7, 27:11                                            Northern [2] - 12:3, 24:17
 jeopardy [10] - 9:7, 12:4,                                         5:11, 5:19, 9:8, 9:10, 9:13,
                                   letter [1] - 22:8                                                   note [7] - 10:24, 20:4, 20:9,
13:2, 16:16, 18:13, 18:19,                                          16:11, 18:20, 24:18, 25:20,
                                   level [2] - 27:4, 30:17                                            29:9, 29:10, 31:13, 31:14
21:15, 26:25, 27:8, 27:12                                           27:15, 28:7, 29:13
                                   liability [1] - 8:2                                                 notes [10] - 29:11, 29:18,
 job [5] - 10:2, 12:19, 13:15,                                       milk [1] - 25:15
                                   lives [1] - 29:1                                                   30:16, 30:24, 31:7, 31:13,
14:22, 21:6                                                          mind [1] - 5:19
                                   living [1] - 25:14                                                 32:8, 32:10, 32:11, 32:24
 JONATHAN [1] - 2:4                                                  mine [1] - 24:5
                                   LIZZA [1] - 1:7                                                     nothing [1] - 26:19
 journalism [1] - 25:9                                               minute [1] - 5:12
                                   Lizza [4] - 3:7, 6:3, 25:7,                                         notify [2] - 8:20
 JR [1] - 1:3                                                        miss [2] - 3:14, 4:6
                                  28:2                                                                 nub [1] - 7:3
 judge [3] - 27:9, 28:19, 30:15                                      missed [1] - 17:8
                                   LLC [1] - 1:4                                                       Number [1] - 3:7
 Judge [6] - 17:10, 17:13,                                           mistake [1] - 6:2
                                   location [3] - 10:15, 10:16,                                        number [2] - 4:22, 30:9
23:13, 24:21, 27:24, 31:10                                           mixed [1] - 5:19
                                  10:21                                                                NUNES [2] - 1:3, 1:3
 judges [2] - 7:10, 24:20                                            Moines [1] - 2:7
                                   look [1] - 5:8                                                      Nunes [1] - 3:7
 judgment [2] - 9:22, 20:15                                          moment [2] - 20:7, 23:7
                                   looked [2] - 29:11, 32:22                                           Nuneses [2] - 8:4, 31:20
 June [2] - 1:15, 34:10                                              monetarily [1] - 27:14
                                   looking [1] - 29:17                                                 Nuneses' [1] - 31:8
 juries [1] - 7:10                                                   MOTION [1] - 1:13
 jury [1] - 27:10                                                    motion [9] - 5:21, 13:6, 17:5,    NuStar [4] - 4:14, 8:12, 17:4,

             Contact Patrice Murray at PAMurrayReporting@gmail.com
                        for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 38 of 41
                                                                                                                                            5


17:7                              16:23                                 possibility [5] - 8:2, 10:9,      17:4, 22:4, 22:17
 NUSTAR [1] - 1:4                  particular [4] - 20:12, 23:17,      10:13, 30:4, 32:16                  provides [1] - 9:18
                                  31:15, 31:16                          possibly [2] - 11:17, 29:7         providing [1] - 10:14
               O                   particularly [2] - 7:14, 26:22       post [8] - 30:6, 30:7, 30:10,      purposes [1] - 24:10
                                   parties [6] - 4:8, 5:19, 27:17,     30:11, 31:7, 32:22, 33:3            pursuant [1] - 22:11
                                  27:19, 34:7, 34:8                     post-it [4] - 30:10, 30:11,        put [9] - 6:20, 11:12, 13:5,
 object [2] - 23:14
                                   parts [1] - 23:25                   31:7                               13:11, 17:15, 18:8, 26:25,
 objection [3] - 6:16, 6:24,
                                   party [5] - 10:5, 20:19, 25:17,      post-its [4] - 30:6, 30:7,        30:9, 31:15
17:9
                                  28:6, 32:20                          32:22, 33:3
 objections [4] - 23:12,
23:16, 23:24, 24:9
                                   party's [1] - 20:19                  potential [8] - 8:1, 9:7, 14:7,                  Q
                                   past [1] - 32:14                    16:14, 16:18, 18:19, 21:14,
 observation [4] - 24:23,                                              22:23
                                   path [1] - 30:22
24:24, 25:2, 25:23                                                                                         questions [5] - 14:12, 17:16,
                                   Patrice [5] - 1:17, 1:23, 34:2,      potentially [5] - 12:19, 24:8,
 obviously [3] - 9:14, 30:17,                                          26:25, 27:9, 27:10                 20:24, 26:24, 28:16
                                  34:12, 34:12
32:12                                                                                                      quite [2] - 4:10, 30:24
                                   pay [2] - 27:12, 27:14               practically [1] - 12:6
 occasionally [1] - 15:20
                                   people [24] - 4:24, 5:1, 5:12,       practice [3] - 9:15, 19:24,
 occur [1] - 13:19
                                  7:1, 7:8, 12:5, 12:19, 12:21,        24:18                                             R
 occurring [1] - 28:15                                                  prayer [5] - 4:2, 4:3, 4:13,
                                  12:23, 15:15, 15:17, 15:18,
 OF [1] - 1:1                     15:21, 16:15, 22:2, 25:25,           5:22, 6:3                           raised [1] - 23:18
 offer [1] - 23:7                 26:2, 26:8, 26:16, 26:20,             prepared [2] - 3:1, 31:15          Rapids [3] - 1:16, 1:24,
 offered [2] - 11:7, 23:12        26:24, 27:3, 27:21, 28:25             prepares [1] - 16:17              34:14
 Office [1] - 2:2                  people's [1] - 24:18                 presence [1] - 33:10               rarely [1] - 20:21
 office [2] - 7:25, 10:17          perhaps [13] - 6:5, 7:13, 8:4,       presenting [2] - 25:10, 26:13      rather [1] - 33:8
 often [2] - 6:2, 14:11           15:22, 15:23, 16:13, 17:8,            presents [1] - 4:10                RAVI [1] - 2:4
 old [1] - 7:23                   18:18, 22:19, 25:7, 26:3, 27:6,       preserve [4] - 23:15, 23:17,       Ravi [1] - 3:16
 once [3] - 11:4, 16:4, 19:6      28:9                                 33:1, 33:6                          reach [5] - 28:22, 28:23,
 one [20] - 5:10, 6:8, 9:19,       persistently [1] - 4:11              preserving [3] - 24:8, 25:10,     29:2, 30:1
12:14, 14:11, 15:5, 15:21,         person [6] - 8:20, 11:5,            26:13                               reached [1] - 24:22
15:23, 16:6, 16:8, 16:21,         15:12, 19:23, 20:2, 20:13             pressure [6] - 7:17, 16:6,         reacting [1] - 7:15
17:12, 17:14, 19:13, 27:16,        perspective [4] - 16:10,            16:8, 16:21, 17:15, 18:8
28:19, 29:3, 30:1, 31:7, 32:19                                                                             read [1] - 4:8
                                  28:1, 28:2, 28:7                      pressured [1] - 10:5
 ones [2] - 5:21, 25:8                                                                                     ready [1] - 16:2
                                   phone [2] - 22:1, 24:4               presumably [1] - 20:14
 opinion [1] - 23:15                                                                                       realizes [1] - 15:13
                                   pick [2] - 15:16, 15:21              pretend [1] - 6:22
 opposing [2] - 8:21, 28:21                                                                                really [8] - 5:2, 7:13, 7:18,
                                   picked [1] - 25:16                   privilege [5] - 11:22, 25:11,     15:19, 18:1, 23:20, 26:10
 order [3] - 18:22, 20:3, 22:12    pitfalls [2] - 16:11, 16:14         29:14, 30:21, 32:9                  reason [7] - 20:3, 22:1,
 Ordered [1] - 1:20                place [4] - 5:5, 10:21, 34:3,        privileged [1] - 32:21            22:12, 22:16, 27:7, 28:24,
 orders [2] - 17:6, 19:7          34:6                                  problem [1] - 19:12               31:16
 ordinary [1] - 25:25              places [1] - 24:17                   problems [2] - 26:16, 26:20        reasons [4] - 6:25, 12:11,
 original [3] - 4:22, 33:3         placing [1] - 13:2                   Procedure [2] - 6:10, 7:21        15:5, 15:23
 originally [1] - 10:18            plainly [1] - 21:11                  proceedings [3] - 3:4, 34:4,       Reath [1] - 2:7
 otherwise [2] - 23:11, 33:12      plaintiff [1] - 18:15               34:5                                received [1] - 33:5
 outside [1] - 33:10               Plaintiffs [1] - 2:3                 Proceedings [1] - 33:19            record [10] - 6:15, 11:12,
 overrule [1] - 24:10              plaintiffs [7] - 1:5, 3:10,          process [2] - 12:23, 14:8         14:25, 16:24, 23:5, 23:9, 33:1,
 own [5] - 15:16, 15:24,          4:13, 6:1, 11:10, 16:7, 32:6          produce [2] - 4:15, 32:21         33:4, 33:7, 34:5
18:13, 19:3, 19:6                  plaintiffs' [4] - 4:3, 6:9, 11:5,    produced [1] - 17:11               recording [4] - 1:17, 3:2,
                                  32:1                                  production [4] - 5:15, 31:22,     33:22, 34:4
               P                   planned [1] - 10:18                 32:7, 32:10                         reentering [1] - 26:4
                                   play [2] - 11:3                      professional [2] - 7:2, 9:22       regard [1] - 14:14
 p.m [2] - 1:16, 33:19             playing [1] - 11:17                  Professional [2] - 6:11, 9:17      regarding [2] - 17:4, 17:6
 packet [1] - 19:20                pleading [1] - 4:3                   promise [1] - 26:18                regardless [2] - 27:11, 31:19
 page [1] - 5:23                   PO [2] - 1:24, 34:13                 promising [1] - 26:15              regularly [2] - 4:11, 4:12
 pages [3] - 17:12, 18:3,          point [17] - 5:17, 7:20, 10:7,       prosecutor [1] - 26:23             relate [2] - 18:20, 29:14
18:17                             10:23, 10:25, 13:9, 16:2,             prosecutors [1] - 26:6             related [2] - 18:18, 34:7
                                  17:23, 18:11, 19:2, 19:22,            protected [1] - 9:24               relating [1] - 9:24
 PAMurrayReporting@
                                  23:10, 25:19, 25:22, 31:25,           protection [1] - 14:10             relationship [1] - 9:23
gmail.com [1] - 1:25
                                  32:24                                 protections [1] - 14:13
 panel [3] - 8:1, 12:3, 13:24                                                                              relative [1] - 34:8
                                   politically [1] - 27:15              protective [3] - 18:21, 19:7,
 paragraph [1] - 17:3                                                                                      relevance [1] - 23:14
                                   poor [1] - 25:13                    20:3
 part [7] - 5:10, 5:11, 10:11,                                                                             relief [1] - 4:4
                                   position [4] - 7:5, 9:4, 26:11,      provide [5] - 4:19, 18:16,
14:5, 23:5, 23:9, 29:3                                                                                     rely [1] - 11:25
                                  27:17                                19:7, 20:20, 29:23
 parte [4] - 12:12, 12:18,                                                                                 remembers [1] - 7:23
                                   positive [1] - 5:18                  provided [5] - 10:14, 17:3,
             Contact Patrice Murray at PAMurrayReporting@gmail.com
                        for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 39 of 41
                                                                                                                                       6


 remind [1] - 29:10                saving [1] - 26:14               sleep [1] - 12:25                              T
 reply [3] - 4:17, 23:3, 25:2      scale [1] - 23:19                someone [7] - 8:1, 9:4, 9:6,
 Reporter [4] - 1:18, 1:23,        scanning [3] - 30:4, 30:6,      9:13, 15:11, 18:11, 21:13
34:2, 34:13                       31:4                              somewhat [3] - 6:21, 9:10,       talk [8] - 5:13, 6:8, 7:12,
 reporter [2] - 6:15, 27:9         schedule [1] - 28:13            26:18                            8:15, 9:8, 22:1, 28:4, 29:11
 reporter's [1] - 25:10            scheduled [1] - 8:18             soon [1] - 29:6                  talked [2] - 30:4, 31:10
 reporters [1] - 7:10              scope [1] - 14:9                 sophisticated [1] - 7:8          talking [2] - 17:11, 29:18
 represent [7] - 7:24, 8:23,       SCOTT [1] - 2:2                  sorry [4] - 12:8, 18:15,         talks [1] - 16:3
10:8, 12:19, 14:19, 15:17,         scratch [1] - 20:10             19:10, 19:17                      tecum [2] - 4:15, 5:14
32:7                               sealed [1] - 16:24               sort [7] - 4:5, 24:6, 24:25,     telephone [2] - 20:23, 24:1
 representation [4] - 9:24,        second [1] - 19:13              26:18, 26:20, 27:20, 33:7         TELEPHONIC [1] - 1:13
20:25, 32:18, 33:9                 see [9] - 11:2, 11:17, 15:18,    Southern [1] - 13:23             tell [1] - 6:24
 represented [1] - 12:21          15:20, 19:14, 25:5, 25:17,        SPEAKER [1] - 24:3               telling [1] - 31:6
 representing [3] - 9:19,         26:2, 33:10                       speaking [2] - 6:19, 6:24        tellingly [1] - 11:5
16:14, 31:20                       seeking [1] - 4:4                speculate [1] - 27:13            term [1] - 14:24
 represents [1] - 4:20             seem [1] - 4:11                  speed [1] - 19:23                terms [4] - 5:14, 13:12,
 reputationally [1] - 27:16        sees [1] - 10:2                  spin [1] - 25:6                 14:12, 14:20
 request [3] - 12:5, 14:14,        send [1] - 22:6                  stamp [1] - 30:8                 testify [3] - 12:21, 12:24
15:3                               sending [1] - 22:9               stamped [1] - 30:8               testimony [1] - 10:14
 requested [2] - 4:15, 5:3         sense [1] - 4:17                 started [1] - 29:18              THE [32] - 1:1, 1:1, 1:14, 3:6,
 required [2] - 5:2, 9:25          sent [1] - 33:5                  state [1] - 4:24                3:12, 3:18, 3:21, 5:25, 8:8,
 requisite [2] - 14:2, 14:21       separately [2] - 28:8, 30:6      State [1] - 34:2                8:14, 8:19, 11:16, 13:10, 15:1,
 reserve [1] - 32:4                set [1] - 34:10                  statements [1] - 23:21          15:4, 17:2, 18:10, 19:9, 19:12,
 resolution [1] - 31:2             settle [1] - 24:19               STATES [1] - 1:1                19:16, 19:18, 21:7, 21:10,
 resolve [1] - 25:22               settlement [1] - 24:25           status [1] - 7:8                23:8, 24:2, 24:5, 24:16, 29:8,
 resolving [1] - 28:10             Seventh [1] - 1:15               statute [1] - 14:7              31:6, 31:17, 32:15, 33:18
 respect [7] - 6:11, 7:7, 15:7,                                     stay [1] - 10:23                 themselves [4] - 11:1, 13:2,
                                   Shah [1] - 3:14
15:9, 22:3, 22:20, 24:13                                                                            20:1, 32:12
                                   SHAH [1] - 2:4                   Steele [3] - 28:22, 29:9,
 respond [1] - 18:2                                                31:14                             they've [4] - 7:6, 19:6, 19:25,
                                   shaken [1] - 26:9
 response [4] - 17:8, 17:10,                                                                        26:4
                                   shaking [1] - 26:17              step [2] - 16:3, 30:22
28:3, 29:19                                                                                          thinking [2] - 4:10, 18:16
                                   shall [1] - 9:18                 Steve [2] - 20:17, 30:15
 responses [2] - 5:14, 17:5                                                                          thinks [1] - 16:8
                                   share [1] - 22:12                STEVEN [1] - 2:2
 responsibilities [3] - 15:7,                                                                        third [1] - 28:6
                                   shared [3] - 16:13, 17:6,        Steven [1] - 2:2
15:9, 15:13                                                                                          third-party [1] - 28:6
                                  22:11                             sticking [1] - 11:14
 rest [1] - 27:23                                                                                    thorough [1] - 5:5
                                   shoes [1] - 21:13                sticky [13] - 29:9, 29:10,
 result [1] - 30:12                                                29:11, 29:18, 30:16, 30:24,       thoughts [1] - 21:17
                                   Shorthand [2] - 1:18, 34:2
 retained [2] - 11:9, 20:1                                         31:12, 31:13, 31:14, 32:8,        threat [1] - 10:12
                                   show [2] - 16:10, 18:22
 retiring [1] - 21:15                                              32:10, 32:11, 32:24               threatened [1] - 10:4
                                   showing [1] - 26:23
 review [1] - 30:14                                                 still [3] - 10:17, 27:8, 32:8    three [2] - 26:4, 33:2
                                   shown [2] - 18:25, 31:15
 reviewed [1] - 33:5                                                stop [1] - 6:25                  threw [1] - 28:6
                                   shows [1] - 7:23
 reviewing [1] - 17:7                                               story [1] - 25:7                 throw [1] - 28:5
                                   shy [2] - 18:17, 21:15
 rights [5] - 8:25, 9:3, 10:13,                                     straighten [1] - 10:9            today [11] - 8:21, 16:14,
                                   Sibley [2] - 10:17, 12:8
14:14, 32:4                                                         Street [2] - 2:2, 2:5           16:20, 20:5, 21:21, 24:10,
                                   sic] [1] - 6:20
 rings [1] - 24:1                                                   strike [1] - 29:15              28:11, 28:23, 29:5, 29:6,
                                   side [4] - 6:5, 25:5, 26:21,
 ripen [1] - 28:9                                                                                   33:14
                                  30:13                             subject [4] - 21:24, 22:15,
 RMR [2] - 1:23, 34:12                                             25:20, 31:22                      together [2] - 28:7, 33:11
                                   sides [2] - 28:7, 31:10
 Roberts [2] - 3:5, 34:3                                            submitted [1] - 23:1             ton [1] - 17:16
                                   sign [1] - 22:14
 ROBERTS [1] - 1:14                                                 subpoenas [2] - 4:15, 5:14       tone [3] - 16:13, 21:18, 21:20
                                   sign-off [1] - 22:14
 room [2] - 12:8, 28:7                                              succinct [3] - 23:13, 23:22,     transcribed [2] - 1:17, 34:4
                                   signed [1] - 19:6
 rooms [1] - 26:24                                                 23:24                             transcript [3] - 3:1, 20:4,
                                   significantly [1] - 11:8
 Rule [1] - 9:17                                                    suggest [2] - 27:14, 27:17      34:5
                                   signs [1] - 20:2
 rules [3] - 11:2, 13:15, 24:11                                     suggested [1] - 24:20            Transcript [2] - 1:20, 1:20
                                   similar [3] - 18:25, 19:20,
 Rules [5] - 6:10, 6:11, 7:21,                                      Suite [1] - 2:2                  transcription [1] - 33:21
                                  26:18
9:17, 23:16                                                         super [1] - 29:22                trial [3] - 13:20, 24:7, 24:9
                                   similarly [2] - 11:24, 16:12
 running [1] - 18:21                                                supervision [1] - 10:14          tried [2] - 6:20, 10:23
                                   simple [1] - 14:11
 RYAN [1] - 1:7                                                     support [1] - 23:1               troubling [3] - 11:23, 26:10
                                   situation [2] - 10:10, 14:6
                                                                    surprising [1] - 6:2             true [3] - 32:18, 32:23, 34:5
                                   situations [1] - 19:5
                                                                                                     truth [1] - 25:10
                  S                SITWALA [3] - 2:4, 3:16,         sympathetic [1] - 26:8
                                                                                                     truthful [1] - 23:22
                                  3:20                              sympathy [2] - 25:18, 26:1
                                                                    system [2] - 7:9, 27:11          try [3] - 7:1, 13:7, 17:15
                                   Sitwala [2] - 3:17, 3:18
 S.E [1] - 1:16                                                                                      trying [4] - 13:3, 25:13,
             Contact Patrice Murray at PAMurrayReporting@gmail.com
                        for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 40 of 41
                                                                       7


25:14, 26:5                       18:16, 20:12, 20:19, 20:21,
 turn [2] - 19:14, 30:2           22:6, 23:3, 23:15, 23:17,
 turning [1] - 30:21              23:22, 27:5, 27:22, 28:14,
 twisting [1] - 24:18             29:4, 30:22, 30:23, 32:2,
 two [4] - 11:20, 14:12, 26:4,    32:16, 33:7, 33:12
32:16                              wanted [5] - 5:23, 13:11,
 two-hour [1] - 11:20             24:14, 26:23, 29:10
 typically [1] - 13:19             wants [1] - 22:21
                                   Washington [1] - 3:24
                U                  waste [1] - 31:4
                                   weekend [3] - 29:3, 33:15
                                   weird [2] - 26:9, 27:2
 ultimately [4] - 11:12, 11:14,    welcome [5] - 3:18, 9:10,
20:14, 32:17                      16:17, 27:21, 33:18
 under [2] - 14:13, 23:16          West [2] - 2:2, 2:5
 underlying [3] - 9:5, 9:7,        WESTERN [1] - 1:2
21:14                              whatsoever [1] - 21:6
 UNIDENTIFIED [1] - 24:3           WHEREOF [1] - 34:10
 UNITED [1] - 1:1                  whole [1] - 29:1
 unknown [1] - 15:12               Williams [2] - 24:21, 27:24
 unless [1] - 9:20                 willing [7] - 4:19, 12:7,
 unlike [1] - 24:17               12:13, 12:17, 13:6, 16:2,
 up [9] - 5:19, 10:9, 17:23,      27:18
19:14, 19:23, 21:25, 26:23,        withdraw [1] - 18:6
27:3, 29:9                         witness [2] - 11:6, 11:7
 use [1] - 4:5                     WITNESS [1] - 34:10
 used [1] - 8:24                   witnesses [2] - 8:6, 16:16
 useful [2] - 16:12, 28:10         witnesses' [1] - 10:12
                                   wondering [1] - 27:18
                V                  word [1] - 8:24
                                   words [1] - 5:18
 value [1] - 20:6                  work [4] - 27:22, 28:25, 30:3,
 various [2] - 4:4, 16:16         32:14
 venues [1] - 15:14                working [1] - 16:3
 version [1] - 25:6                world [1] - 26:15
 versus [1] - 3:7                  worried [3] - 9:1, 12:22,
 vet [1] - 14:17                  29:22
 vetted [1] - 13:25                worry [3] - 9:12, 9:13, 27:7
 view [1] - 31:5                   worse [1] - 15:21
 views [1] - 16:15                 worst [1] - 6:13
 vigorously [1] - 9:2              worth [3] - 27:13, 27:15,
 violation [3] - 10:12, 26:3,     29:20
27:1
 violet [1] - 21:16                              Y
 Virginia [1] - 2:3
 virtually [1] - 29:1              years [1] - 4:22
 visit [4] - 4:7, 16:5, 32:16,     York [2] - 2:5, 2:5
33:10                              youth [1] - 25:15
 visiting [1] - 27:20
 volunteering [1] - 24:25
 vS [1] - 1:6

               W

 waived [1] - 30:20
 waiver [5] - 30:23, 32:3,
32:4, 32:11, 32:13
 walk [1] - 27:19
 want [27] - 7:9, 7:16, 12:14,
12:21, 15:17, 15:25, 16:7,
             Contact Patrice Murray at PAMurrayReporting@gmail.com
                        for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 115 Filed 06/14/21 Page 41 of 41
